UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7538


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ELVER  DIAZ-VEGA,   a/k/a   Elver  Vega-Diaz,        a/k/a   Elver
Mendez-Vega, a/k/a Al, a/k/a Raymond Sanchez,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:09-cr-00930-CMC-2; 3:12-cv-03590-CMC)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elver Diaz-Vega, Appellant Pro Se. Susan Zalkin Hitt, Stanley D.
Ragsdale, Julius Ness Richardson, Assistant United States
Attorneys, Jeffrey Mikell Johnson, James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elver Diaz-Vega seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely     filing    of    a   notice     of       appeal   in    a   civil    case    is    a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

             The district court’s order was entered on the docket

on   May    23,     2013.         The     notice       of   appeal       was    filed       on

September 19, 2013. *           Because Diaz-Vega failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal     period,    we       deny   a   certificate        of       appealability      and

dismiss the appeal.            We dispense with oral argument because the

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3